PRESS RELEASE FOR IMMEDIATE RELEASE Optimal Group Announces Second Quarter 2009 Results Montreal, Quebec, August 7, 2009—Optimal Group Inc. (NASDAQ:OPMR) today announced its financial results for the second quarter ended June 30, 2009. All references are in U.S. dollars. Revenues for the second quarter ended June 30, 2009 were $6.5 million compared to $15.5 million for the second quarter ended June 30, 2008. Net loss in the second quarter ended June 30, 2009 was $14.6 million or $(0.57) per share compared to a net loss of $48.4 million or $(1.87) per share in the second quarter ended June 30, 2008. The level of revenues and net loss in the second quarter is directly attributable to the seasonally low level of revenues generated by WowWee in an industry that is seasonal by nature and where a significant portion of sell-in, revenues and corresponding cash flow are typically generated in the second half of the year. The year-over-year decrease in revenues in the second quarter is attributed primarily to the unfavourable retail environment and the desire by retailers to reduce inventories as well as changes in our distribution model wherebya larger proportion of sales are made directly to consumers and retailers (as opposed to third party distributors), who in turn are issuing purchase orders only later in the buying season. More generally, the first half of the year is the period of lowest shipments and revenues for WowWee and the industry in which it operates and, therefore, will result in weak financial results due to fixed and variable costs that are incurred. At June 30, 2009, the Company had cash and cash equivalents of $23.9 million or $0.93 per issued and outstanding share; working capital of $19.9 million; and shareholders' equity of $68.0 million, or $2.64 per issued and outstanding share. Optimal expects revenues to remain under pressure in 2009 as a result of continuing retail softness driven by a continued pull-back in consumers’ willingness to spend and retailers’ desire to reduce inventories, weakening foreign exchange in international markets, and the sale of fewer entertainment-related products. Optimal Group Announces Second Quarter 2009 Results Page 2 About Optimal Group Optimal Group Inc. has operated and, through various subsidiaries, has actively managed a variety of businesses. Optimal Group Inc. currently operates: The WowWee group of companies, with operations in Hong Kong, Carlsbad, California, Brussels, Belgium and Montreal, Quebec. WowWee Group Limited, based in Hong Kong, is a leading designer, developer, marketer and distributor of technology-based consumer robotic, toy and entertainment products. For more information about Optimal, please visit the Company's website at www.optimalgrp.com. Brad McKenna Vice-President, Administration Optimal Group Inc.
